Judgment, amended judgment, and order affirmed, with costs. All concur, except Williams, J., who concurs as to the National Worsted Mills of Falconer, but dissents as to the judgment .against the Village of Falconer and votes for reversal and dismissal of the complaint as to such defendant on the ground that no preliminary notice was given in accordance with the statute *931and that such failure was not waived by the Village of Falconer. (Appeals from a judgment, and amended judgment, of Chautauqua Trial Term for plaintiff in an action for damages for personal injuries alleged to have been sustained by reason of negligent maintenance of village dump. The amended judgment contained a further provision that defendant village should not have judgment over against defendant Worsted Mills for any amount which it was required to pay under the judgment. The order denied a motion for a new trial.) Present — McCurn, P. J., Kimball, Wheeler and Williams, JJ. [See 2 A D 2d 650.]